

Exhibit 10.2
EIGHTH AMENDMENT TO DEED OF OFFICE LEASE AGREEMENT
THIS EIGHTH AMENDMENT TO DEED OF OFFICE LEASE AGREEMENT (this “Amendment”) is
made this 17 day of July, 2019 (the “Effective Date”), by and between TMG TMC 3,
L.L.C., a Delaware limited liability company (“Landlord”), and ALARM.COM
INCORPORATED, a Delaware corporation (“Tenant”).
RECITALS:
A.Landlord’s predecessor-in-interest, Marshall Property LLC, and Tenant entered
into that certain Deed of Office Lease Agreement dated August 8, 2014 (the
“Original Lease”), as amended by that certain First Amendment to Deed of Office
Lease Agreement dated as of May 29, 2015 (the “First Amendment”), that certain
Second Amendment to Deed of Office Lease Agreement dated as of October 19, 2015
(the “Second Amendment”), that certain Third Amendment to Deed of Office Lease
Agreement dated as of May 6, 2016 (the “Third Amendment”), that certain Fourth
Amendment to Deed of Office Lease Agreement dated as of September 15, 2016 (the
“Fourth Amendment”), that certain Fifth Amendment to Deed of Office Lease
Agreement dated as of January 31, 2017 (the “Fifth Amendment”), that certain
Sixth Amendment to Deed of Office Lease Agreement dated as of October 10, 2018
(the “Sixth Amendment”), and that certain Seventh Amendment to Deed of Office
Lease Agreement dated as of May 16, 2019 (the “Seventh Amendment”)
(collectively, as amended, the “Lease”), whereby Tenant leases approximately
159,601 rentable square feet of office space on the first (1st), third (3rd),
fifth (5th), seventh (7th), eighth (8th), ninth (9th), tenth (10th), and
eleventh (11th) floors, and known as Suite 1100 (collectively, the “Existing
Premises”), in a building located at 8281 Greensboro Drive, Tysons, Virginia
22102 (the “Building”).
B.The term of the Lease with respect to the Existing Premises is scheduled to
expire on June 30, 2026 (the “Expiration Date”).
C.Landlord desires to lease to Tenant and Tenant desires to lease from Landlord,
approximately 6,546 square feet of rentable area (the “Fourth Expansion
Premises”) located on the second (2nd) floor of the Building and known as Suite
280, which Fourth Expansion Premises is more particularly shown on Exhibit A
which is attached to and made a part hereof.
D.The Existing Premises and the Fourth Expansion Premises collectively shall
contain approximately 166,147 rentable square feet.
E.Landlord and Tenant desire to modify the Lease as set forth below.
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged by Landlord and Tenant, Landlord and Tenant covenant and agree as
follows:


Page 1



--------------------------------------------------------------------------------




1.    Fourth Expansion Premises. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord, the Fourth Expansion Premises. The Fourth Expansion
Premises has been measured in accordance with the Building Owners and Managers
Association Standard Method of Measurement (ANSI/BOMA Z65.1 1996).
Notwithstanding anything in the Lease or in this Amendment to the contrary,
Tenant is leasing the Fourth Expansion Premises in its as-is condition, broom
clean, with all furniture, moveable fixtures, equipment and personal property
removed and all base Building systems serving the Fourth Expansion Premises in
good operating order and repair. Tenant shall cause the Fourth Expansion
Premises to be built out in accordance with the Work Agreement that is attached
to and made a part hereof as Exhibit B.
2.    Term. The term of the Lease with respect to the Fourth Expansion Premises
(the “Fourth Expansion Premises Term”) shall commence on the date Landlord
delivers possession of the Fourth Expansion Premises to Tenant (hereinafter
referred to as the “Fourth Expansion Premises Commencement Date”), and shall
expire on the Expiration Date. Landlord shall deliver possession of the Fourth
Expansion Premises to Tenant on the first business day after the Effective Date.
3.    Base Annual Rent. In addition to the “Base Rent” (as defined in the Lease)
with respect to the Existing Premises, commencing on November 1, 2019 (the
“Fourth Expansion Premises Rent Commencement Date”) Tenant covenants and agrees
to pay Landlord Base Rent with respect to the Fourth Expansion Premises (the
“Fourth Expansion Premises Base Rent”) as follows:


Period
Fourth Expansion Premises Base Rent
Monthly Installments of Fourth Expansion Premises Base Rent
Rent Per Rentable Square Foot
11/1/19 – 10/31/20
$258,567.00
$21,547.25
$39.50
11/1/20 – 10/31/21
$265,031.18
$22,085.93
$40.49
11/1/21 – 10/31/22
$271,656.95
$22,638.08
$41.50
11/1/22 – 10/31/23
$278,448.38
$23,204.03
$42.54
11/1/23 – 10/31/24
$285,409.59
$23,784.13
$43.60
11/1/24 – 10/31/25
$292,544.83
$24,378.74
$44.69
11/1/25 – 6/30/26
$299,858.45
(annualized amount)
$24,988.20
$45.81



Provided Tenant is not in Default (as defined in the Original Lease), commencing
on the Fourth Expansion Premises Rent Commencement Date, Landlord agrees to
abate the first six (6) full monthly installments of Fourth Expansion Premises
Base Rent that are payable under this Amendment (i.e., equal to a total
abatement of $129,283.50) (such six-month period is hereinafter referred to as
the “Abatement Period”).
4.    Pro Rata Share. In addition to paying Tenant’s “Pro Rata Share” (as
defined in the Lease) of increases in “Expenses” (as defined in the Lease) and
“Taxes” (as defined in the Lease) with respect to the Existing Premises,
commencing on January 1, 2021 and continuing throughout the term of the Lease,
Tenant shall pay its “Fourth Expansion Premises Pro Rata Share” (as defined
below) of increases in Expenses over the Expenses for the “Fourth Expansion
Premises Base


Page 2



--------------------------------------------------------------------------------




Year” (as defined below) [subject to the Controllable Expenses Cap (as defined
in Section 5.03.D. of the Original Lease)] and increases in Taxes over the Taxes
for the Fourth Expansion Premises Base Year in accordance with the Lease (as
amended by this Amendment). As used herein, (a) “Tenant’s Fourth Expansion
Premises Pro Rata Share” shall mean 2.54% (i.e., based on a Total Rentable Area
of the Building of 257,824 rentable square feet), and (b) the “Fourth Expansion
Premises Base Year” for Expenses and Taxes shall mean calendar year 2020.
Expenses for the Fourth Expansion Premises Base Year shall be grossed-up, as
provided in Section 5.03.C. of the Original Lease, to reflect a ninety-five
percent (95%) occupancy rate for the Building. Taxes for the Fourth Expansion
Premises Base Year shall reflect actual Taxes assessed or imposed upon the
Property or Landlord, as applicable, during the Fourth Expansion Premises Base
Year.


5.    Parking.
(a)    Parking Rights. In addition to Tenant’s parking rights set forth in the
Lease, from and after the Fourth Expansion Premises Rent Commencement Date,
Landlord shall require that the garage operator offer to Tenant nineteen (19)
monthly parking contracts to park an automobile (collectively, the “Fourth
Expansion Premises Parking Rights”) in the Garage (as defined in the Original
Lease) adjacent to the Building. The Fourth Expansion Premises Parking Rights
shall (i) be unassigned, and (ii) be on a self-park or attendant parking basis
(or a combination thereof), as determined by the garage operator. If Tenant does
not contract for the maximum number of Fourth Expansion Premises Parking Rights
so allocated to it by the end of the Abatement Period, then Landlord (or
Landlord’s garage operator) shall have the right to use such unused Fourth
Expansion Premises Parking Rights subject to the following sentence. If Tenant
later elects to use all or any portion of the unused allocation of the Fourth
Expansion Premises Parking Rights, Tenant shall notify Landlord in writing
thereof and Landlord shall, within sixty (60) days after receipt of Tenant’s
notice, ensure that the entire unreserved allocation (or portion thereof that
Tenant is electing to use) is again available to Tenant. For purposes of Section
28.I. of the Original Lease, “Tenant’s Parking Share” shall include the Fourth
Expansion Premises Parking Rights. Subject to availability, Tenant shall have
the right to contract for additional parking (the “Additional Parking”) on a
month to month basis, which Additional Parking shall be subject to cancellation
by Landlord or Tenant upon forty-five (45) days’ prior written notice to the
other party.
(b)    Parking Fees. The monthly parking rate for the Fourth Expansion Premises
Parking Rights shall be the prevailing market rate charged from time to time by
the garage operator for similar monthly parking contracts. As of the Effective
Date, the current rate for each unreserved parking contract is One Hundred
Fifteen and 00/100 Dollars ($115.00) per month. Except as otherwise provided
herein, contracts for the Fourth Expansion Premises Parking Rights shall be with
the garage operator and shall contain the same terms as are usually contained in
contracts with other similar office customers of the garage operator at the
Building. If Tenant fails to pay any actual charges for its Fourth Expansion
Premises Parking Rights within any applicable notice and cure period, then
Landlord shall have the right to terminate Tenant’s Fourth Expansion Premises
Parking Rights with respect to those spaces for which Tenant has failed to pay
within any applicable notice and cure periods, without legal process, and to
remove Tenant, Tenant’s vehicles or those of its employees, licensees or
invitees from the Garage. For purposes of clarity, if Tenant fails to timely pay
for its Fourth Expansion Premises Parking Rights, such failure shall not permit
Landlord


Page 3



--------------------------------------------------------------------------------




to terminate Tenant’s parking rights otherwise set forth in the Lease for which
Tenant is not required to pay a parking fee. Notwithstanding anything to the
contrary, provided Tenant is not in Default under the Lease (as amended by this
Amendment) beyond the expiration of any applicable notice and cure period,
Landlord shall abate the parking fees due under this Amendment for the period
commencing on the Fourth Expansion Premises Rent Commencement Date through
October 31, 2020.
6.    Brokers. Landlord and Tenant each represents and warrants to the other
that neither party has dealt with any broker in connection with this Amendment,
other than CBRE, Inc. (“Landlord’s Broker”) and Avison Young (“Tenant’s
Broker”). Said brokers shall be paid a brokerage commission pursuant to a
separate agreement between Landlord and said brokers, and Landlord and Tenant
each shall indemnify and hold harmless the other from and against any claims for
brokerage or other commission arising by reason of a breach by the indemnifying
party of the aforesaid representation and warranty.
7.    Definitions. From and after the Fourth Expansion Premises Commencement
Date, except where the context plainly requires otherwise, (a) the term “Demised
Premises” shall mean the Existing Premises and the Fourth Expansion Premises,
and (b) all references in the Lease to “Demised Premises” shall mean the
Existing Premises and the Fourth Expansion Premises. Except where the context
plainly requires otherwise, all capitalized terms that are not defined in this
Amendment shall have the meanings ascribed to such terms in the Lease.
8.    No Fourth Expansion Premises Termination Option. Notwithstanding anything
to the contrary, Tenant’s termination option contained in Section 1 of Exhibit F
to the Original Lease shall not apply to the Fourth Expansion Premises.
9.    Estoppel. To induce Landlord to enter into this Amendment, Tenant hereby
represents and warrants to Landlord that as of the date of this Amendment:
(a)    Tenant is in possession of the entire Existing Premises;
(b)    Tenant has not assigned the Lease or sublet any portion of the Existing
Premises;
(c)    The Lease is unmodified (except as otherwise expressly set forth to the
contrary in this Amendment) and is in full force and effect;
(d)    To Tenant’s knowledge, Tenant has no claims against Landlord arising
under or in connection with the Lease, and to Tenant’s knowledge, Tenant has no
set off or defenses against the enforcement of any right or remedy of Landlord
under the Lease; and
(e)To Tenant’s knowledge, Landlord is not in default of any of its obligations
under the Lease and to Tenant’s knowledge, no event has occurred and no
condition exists which, with the giving of notice or the lapse of time, or both,
will constitute a default by Landlord under the Lease.


Page 4



--------------------------------------------------------------------------------




10.    Governing Documents. Except as expressly modified by this Amendment, the
Lease shall remain unchanged and continue in full force in accordance with its
terms. In the event of any conflict between the terms and conditions of the
Lease and the terms and conditions of this Amendment, the terms and conditions
of this Amendment shall govern and control.
11.    Counterparts. This Amendment may be executed in (2) or more counterpart
copies, all of which counterparts shall have the same force and effect as if all
parties hereto had executed a single copy of this Amendment.
12.    Incorporation of Recitals. The recitals set forth above are incorporated
in and made a part of this Amendment.
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.
WITNESS/ATTEST:
 
LANDLORD:
 
 
 
TMG TMC 3 L.L.C., a Delaware limited liability company
 
 
 
 
 
 
/s/ Cassi Poole
 
By:
/s/ Gary E. Block
(SEAL)
 
 
Name:
Gary E. Block
 
 
 
Title:
Chief Investment Officer
 
 
 
 
 
 
/s/ Cassi Poole
 
By:
/s/ David Cheek
(SEAL)
 
 
Name:
David Cheek
 
 
 
Title:
President
 
 
 
 
 
 
WITNESS/ATTEST:
 
 
TENANT:
 
 
 
 
ALARM.COM INCORPORATED, a Delaware corporation
 
 
 
 
 
 
/s/ Nicola Murphy
 
By:
/s/ Daniel Ramos
(SEAL)
 
 
Name:
Daniel Ramos
 
 
 
Title:
Senior Vice President
 





Page 5



--------------------------------------------------------------------------------




EXHIBIT A
FOURTH EXPANSION PREMISES
eighthamendmenttoleaseimage.gif [eighthamendmenttoleaseimage.gif]




Page 6



--------------------------------------------------------------------------------




EXHIBIT B
WORK AGREEMENT
This Exhibit is attached to and made a part of that certain Eighth Amendment to
Deed of Office Lease Agreement dated as of ____________, 2019 (the “Amendment”),
by and between TMG TMC 3 L.L.C., a Delaware limited liability company
(“Landlord”), and ALARM.COM INCORPORATED, a Delaware corporation (“Tenant”).
Terms used but not defined in this Exhibit shall have the meaning ascribed to
them in the “Lease” (as defined in the Amendment).
1.    Tenant’s Authorized Representative. Tenant designates Alex Texier
(“Tenant’s Authorized Representative”) as the person authorized to initial all
plans, drawings, change orders and approvals pursuant to this Exhibit. Landlord
shall not be obligated to respond to or act upon any such item until such item
has been initialed by Tenant’s Authorized Representative.
2.    As-Is. Landlord is leasing the Fourth Expansion Premises to Tenant in the
condition described in Section 1 of the Amendment. All of the work to be
performed in initially finishing and completing the Fourth Expansion Premises
shall be performed by Tenant pursuant to this Exhibit B and pursuant to all
other applicable provisions of the Lease including, without limitation,
insurance, damage and indemnification provisions, and such work shall be deemed
to be Alterations for all purposes of the Lease.
3.    Costs.
(a)    Tenant shall pay all expenses incurred in connection with the “Fourth
Expansion Premises Work” (as defined below) over and above the “Construction
Allowance” (as defined below) as follows.
(b)    Landlord shall pay to Tenant the sum of up to Four Hundred Twenty-Five
Thousand Four Hundred Ninety and 00/100 Dollars ($425,490.00) (the “Construction
Allowance”) (i.e., up to $65.00 per rentable square foot contained in the Fourth
Expansion Premises) as a reimbursement to Tenant for the costs of performing
alterations and improvements to the Fourth Expansion Premises, including
preparing design and construction documents and mechanical and electrical plans,
construction management and specialty consultant fees, and hard costs (the
“Fourth Expansion Premises Work”), including the cost of preparing design and
construction documents and mechanical and electrical plans, and construction
management and specialty consultant fees in connection with the Fourth Expansion
Premises Work. Notwithstanding anything to the contrary, Tenant may apply no
more than twenty percent (20%) of the Construction Allowance towards soft costs
in connection with the Fourth Expansion Premises Work (including, but not
limited to, architectural and engineering services, signage, construction
management and specialty consultant fees, cabling and wiring, security, cost of
telecommunications equipment and installation, costs of furniture, fixtures, and
equipment, and moving costs). Landlord shall be entitled to receive a
construction supervisory fee in the amount of one percent (1%) of the total hard
costs of the Fourth Expansion Premises Work, which amount may be deducted from
the amount of the Construction Allowance. In the event Tenant desires that a
representative of Landlord participate in Tenant’s weekly construction progress
meetings, the parties shall reasonably cooperate in scheduling the


Page 7



--------------------------------------------------------------------------------




meetings and Landlord shall cause its representative to participate in such
meetings, which participation may be telephonic. The Construction Allowance
shall be paid by Landlord to Tenant in accordance with the provisions of Section
3(c) below. Despite the foregoing, Tenant shall pay all costs of performing the
Fourth Expansion Premises Work that are in excess of the Construction Allowance.
(c)    Periodically (but not more often than once per calendar month), Tenant
shall deliver to Landlord an invoice from contractors or materialmen who have
supplied labor or materials for the Fourth Expansion Premises Work for which
disbursement is then being requested. Such invoice shall contain (or be
accompanied by) a certification by Tenant’s architect substantially in the form
of A.I.A. Document G702 “Application and Certificate for Payment” that the labor
or materials for which Tenant is seeking reimbursement has been satisfactorily
performed or delivered to the Fourth Expansion Premises in accordance with the
“Final Construction Drawings” (as defined below). Within forty-five (45) days
after receiving any such invoice (and certifications), Landlord shall pay to
Tenant the amount that is set forth in such invoice; provided: (A) such request
is accompanied by a copy of the invoice for such expenses marked “paid”; (B)
copies of all contracts, bills, vouchers, change orders and other information
relating to the expenses for which reimbursement is being sought as may be
reasonably requested by Landlord shall be made available to Landlord by Tenant;
(C) the work and materials for which payment is requested are performed in
accordance with the working drawings approved by Landlord as evidenced by the
G702 document referenced above; (D) the work for which payment is requested has
been performed by a contractor approved by Landlord; (E) the work and materials
for which payment is requested have been physically incorporated into the Fourth
Expansion Premises, free of any security interest, lien or encumbrance; and (F)
Tenant delivers to Landlord lien waivers from all contractors and materialmen
for the work or materials for which such draw payment is being made (which lien
waivers may be contingent only on payment of the amount then being
requisitioned). Each payment made by Landlord hereunder with respect to payments
to Tenant’s general contractor and subcontractors shall be subject to retainage
of ten percent (10%); provided, however, if Tenant’s requisition request
includes a ten percent (10%) retainage per its agreement with the general
contractor (or the agreement with the subcontractor, as applicable), the payment
shall not be subject to an additional ten percent (10%) retainage. Upon
completion of the Fourth Expansion Premises Work, Tenant shall provide to
Landlord (i) a valid non-residential use permit for the Fourth Expansion
Premises, and (ii) a certificate of completion from Tenant’s architect with
respect to the Fourth Expansion Premises Work.
Landlord shall pay the retainage to Tenant within forty-five (45) days after the
last to occur of the following: (A) final completion of all of the Fourth
Expansion Premises Work in accordance with the terms of the Lease (as amended by
the Amendment), (B) the certificate of Tenant’s architect that the Fourth
Expansion Premises Work has been installed in accordance with the Final
Construction Drawings, (C) receipt of releases of lien from all contractors and
materialmen who supplied labor or materials for the Fourth Expansion Premises
Work (which lien waivers may be contingent only on payment of the amount then
being requisitioned, and within twenty (20) days after Landlord makes such
payment, Tenant shall obtain full, final and unconditional lien waivers), and
(D) Landlord’s receipt of paid invoices evidencing that Tenant has actually paid
to materialmen, vendors, consultants, and contractors who have supplied
materials, services, or labor for the Fourth


Page 8



--------------------------------------------------------------------------------




Expansion Premises Work an amount equal to or in excess of the Construction
Allowance. If the Construction Allowance is not fully utilized by the date which
occurs eighteen (18) months after the Effective Date, the unused portion of the
Construction Allowance shall be retained by Landlord.
(d)    Notwithstanding anything to the contrary set forth herein, in the event
that Landlord fails to timely make a disbursement of the Construction Allowance,
and such disbursement (or portion thereof) is not subject to a legitimate
good-faith dispute by Landlord, Tenant shall have the right to offset the
subject disbursement of the Construction Allowance against the Rent next payable
by Tenant under the Lease (after the rent abatement period set forth in the
Amendment); provided, however, that Tenant first provides Landlord with an
additional notice which shall set forth in bold capital letters the following
statement: “IF LANDLORD FAILS TO DISBURSE FUNDS FOR THE CONSTRUCTION ALLOWANCE
WITHIN TEN (10) DAYS AFTER RECEIPT OF THIS NOTICE, THEN TENANT SHALL HAVE THE
RIGHT TO OFFSET THE SUBJECT DISBURSEMENT OF THE CONSTRUCTION ALLOWANCE AGAINST
RENT” and such failure by Landlord to make such disbursement of the Construction
Allowance continues for more than ten (10) days after Landlord receives such
additional notice. The foregoing provision shall be deemed null and void and
shall be deemed deleted from this Amendment upon the full disbursement of the
Construction Allowance as provided herein. Notwithstanding anything to the
contrary set forth herein, in no event however shall Tenant offset an amount
more than twenty percent (20%) of the payment due to Landlord, but Tenant may
carry forward any excess to apply toward future payments until fully applied.
Any portion of the Construction Allowance that is offset as aforesaid is deemed
to have been funded, and in all events Tenant must use the amount offset for the
items to which the Construction Allowance may be applied.
4.    Schedule.
(a)    Tenant shall submit to Landlord a final space plan and all
specifications, details, finishes (including, without limitation, paint and
carpet selections), elevations and sections, all as approved by Tenant, for
Landlord’s written approval (which approval shall not be unreasonably withheld,
conditioned or delayed with respect to any plans and specifications to the
interior of the Demised Premises (i) which do not adversely affect the
mechanical, electrical, plumbing, life safety or heating, ventilation and
air-conditioning system serving the Building, and (ii) which do not adversely
affect the structure of the Demised Premises or the Building). Such space plan
shall indicate partition and space layout and proposed fixturing, door location,
special equipment types, materials and colors, reflected ceiling plan (including
lighting, materials and sprinkler heads), floor load requirements exceeding
fifty (50) pounds per square foot live load, telephone and electrical outlet
locations.
(b)    Tenant shall submit to Landlord final architectural and engineering
working drawings approved by Tenant for Landlord’s written approval, such
approval not to be unreasonably withheld, conditioned, or delayed. Such
architectural working drawings shall include: master legend, construction and
floor plan, reflected ceiling plan, telephone and electrical outlet layout and
usage system, finish plan, sign, window and storefront details (if any), and all
architectural details, elevations, specifications and finishes necessary to
construct the Fourth Expansion Premises. Said drawings, when approved by
Landlord, are referred to herein as the “Final Construction Drawings.”


Page 9



--------------------------------------------------------------------------------




5.    Approval. All plans and drawings (and changes thereto) shall be subject to
Landlord’s written approval. Landlord shall not unreasonably withhold,
condition, or delay its consent to such plans and drawings. Such approval shall
not constitute either (a) approval of any delay caused by Tenant or a waiver of
any right or remedy that may arise as a result of such delay, or (b) Landlord’s
representation that such approved plans, drawings or changes comply with all
applicable governmental laws, codes, orders, rules or regulations. Any
deficiency in design or construction, although same had prior approval of
Landlord, shall be solely the responsibility of Tenant. All materials and
equipment furnished by Tenant shall be new or like-new and all work shall be
done in a good and workmanlike manner. Notwithstanding anything herein to the
contrary, any alterations or improvements which connect into the “Base Building
Systems” (as defined in the Lease), or which are made to the exterior of the
Fourth Expansion Premises or the Building, or which are visible from the
exterior of the Fourth Expansion Premises or the Building shall be subject to
Landlord’s prior written approval, in its sole and absolute discretion. Further,
to the extent that Landlord does not have a third party review the plans and
drawings (or changes thereof) provided by Tenant in connection with the Fourth
Expansion Premises Work, Landlord shall advise Tenant within seven (7) business
days after receiving any request for such approval (including receipt of hard
copies of such reasonable plans and drawings) whether or not Landlord approves
such plans and drawings (or changes thereof) (or if disapproval, the specific
reasons for such disapproval).  If Landlord does hire a third party to review
any such plans and drawings (or changes thereto), then the time period for
reviewing such plans and drawings (or changes thereto) shall be extended from
seven (7) business days to ten (10) business days. In the event Tenant is
required to resubmit plans or drawings (or changes thereto) for approval,
Landlord shall respond to such resubmitted plans and drawings (or changes
thereto) within five (5) business days after Tenant’s submission of a complete
set of hard copies of such plans and drawings. If Landlord fails to respond to a
submission of plans and drawings (or changes thereto) within the time frames set
forth above, and Landlord also fails to respond to Tenant within three (3)
business days after Landlord’s receipt of a second written request for
Landlord’s approval (which second request states in bold capital letters that
the request will be deemed approved if Landlord fails to respond within the
three (3) business day period) then, Landlord shall be deemed to have approved
the same as submitted, however such “deemed approval” concept shall not apply
with respect to improvements affecting the base Building structure or the Base
Building Systems.
6.    Change Orders. All additional expenses attributable to any change order
requested by Tenant and approved by Landlord, shall to the extent that it would
cause the total construction costs to exceed the Construction Allowance, be
payable by Tenant.
7.    General Requirements.
(a)    Tenant construction shall proceed only on the basis of approved drawings.
Changes that occur during actual construction that differ from the approved
drawings will require alterations at Tenant’s expense to restore compliance with
approved drawings, unless otherwise approved by Landlord, such approval not to
be unreasonably withheld, conditioned, or delayed. No drawings are considered
“approved” unless they bear Landlord’s signature of approval.


Page 10



--------------------------------------------------------------------------------




(b)    Landlord shall have no obligation or responsibility to Tenant in respect
of minor deviations in the actual dimensions of the Fourth Expansion Premises.
Tenant shall have the affirmative obligation to conduct an on-site verification
of all measurements and dimensions prior to letting any contracts for the
performance of the Fourth Expansion Premises Work and prior to ordering the
fabrication of any trade fixtures.
(c)    Following Landlord’s approval of the Final Construction Drawings, but
prior to commencement of construction of the Fourth Expansion Premises Work,
Tenant shall submit the following:
1.    Names of all contractors and subcontractors (all of which shall be subject
to Landlord’s approval);
2.    Proof of financial ability;
3.    Tenant insurance coverage;
4.    Copy of building permit(s);
5.    The then-current completion schedule from Tenant’s general contractor; and
6.    Proof of utility application/deposit to Landlord.
8.    Performance of Fourth Expansion Premises Work. Tenant will perform and
complete the Fourth Expansion Premises Work in compliance with such reasonable
rules and regulations as Landlord may make.
9.    Completion of Fourth Expansion Premises Work. Promptly following
completion of the Fourth Expansion Premises Work, Tenant, at its sole cost and
expense and without cost to Landlord shall:
(a)    Furnish evidence satisfactory to Landlord that all of the Fourth
Expansion Premises Work has been completed and paid for in full, that any and
all liens therefor that have been or might be filed have been discharged of
record (by payment, bond, order of a court of competent jurisdiction or
otherwise) or waived;
(b)    Furnish to Landlord all certifications and approvals with respect to the
Fourth Expansion Premises Work that may be required from any governmental
authority and any board of fire underwriters or similar body for the use and
occupancy of the Fourth Expansion Premises;
(c)    Furnish Landlord with one (1) set of reproducible “as built” drawings of
the Fourth Expansion Premises; and
(d)    Furnish an affidavit from Tenant’s architect certifying that all work
performed in the Fourth Expansion Premises is in accordance with the working
drawings and specifications approved by Landlord.


Page 11



--------------------------------------------------------------------------------




10.    Work Standards. All of the Fourth Expansion Premises Work shall be done
and installed in compliance with all applicable laws and with the overall design
and construction standards of the Building. Landlord’s approval of the Final
Construction Drawings shall evidence Landlord’s agreement that the Fourth
Expansion Premises Work is in line with the overall design and construction
standards of the Building, provided that Fourth Expansion Premises Work is
completed in compliance with the Final Construction Drawings.
11.    Permits. As expeditiously as reasonably possible, Tenant shall file all
applications, plans and specifications, pay all fees and obtain all permits,
certificates and other approvals required by the jurisdiction in which the
Building is located and any other authorities having jurisdiction in connection
with the commencement and completion of the Fourth Expansion Premises Work, and
diligently and in good faith pursue same so that all permits and approvals are
issued as soon as reasonably practicable. If minor modifications are at any time
required by government authorities to any such plans or specifications, then
Tenant shall make such modifications. Tenant shall permit Landlord to assist
Tenant in obtaining all such permits and other items. Tenant shall obtain a
valid non-residential use permit (or certificate of occupancy) for the Fourth
Expansion Premises and all other approvals required for Tenant to use and occupy
the Fourth Expansion Premises and to open for business to the public. Copies of
all building permits/occupancy permits are to be forwarded to Landlord. The
Construction Allowance may be used by Tenant to comply with requirements of this
Section 11.
12.    Contractor Insurance. Tenant’s general contractor shall be required to
provide the following types of insurance:
(a)    Builder’s Risk Insurance. At all times during the period between the
commencement of construction of the Fourth Expansion Premises Work and the date
on which Tenant opens the Fourth Expansion Premises for business with the public
with a valid certificate of occupancy in place, Tenant shall maintain, or cause
to be maintained, casualty insurance in Builder’s Risk Form covering Landlord,
Landlord’s architects, Landlord’s contractor or subcontractors, Tenant and
Tenant’s contractors, as their interest may appear, against loss or damage by
fire, vandalism, and malicious mischief and other such risks as are customarily
covered by the so-called “broad form extended coverage endorsement” upon all
Fourth Expansion Premises Work in place and all materials stored at the site of
the Fourth Expansion Premises Work, and all materials, equipment, supplies and
temporary structures of all kinds incident to the Fourth Expansion Premises Work
and builder’s machinery, tools and equipment, all while forming a part of, or on
the Fourth Expansion Premises, or when adjacent thereto, while on drives,
sidewalks, streets or alleys, all on a completed value basis for the full
insurable value at all times. Said Builder’s Risk Insurance shall contain an
express waiver of any right of subrogation by the insurer against Landlord, its
agents, employees and contractors.
(b)    Worker’s Compensation. At all times during the period of construction of
the Fourth Expansion Premises Work, in addition to the insurance requirements
under Section 15(c) of the Original Lease, Tenant’s contractors and
subcontractors shall maintain in effect statutory worker’s compensation as
required by the jurisdiction in which the Building is located.


Page 12



--------------------------------------------------------------------------------




Notwithstanding anything to the contrary, the provisions of this Section 12
shall be applicable to the making of any Alterations to the Existing Premises
and/or the Fourth Expansion Premises.
13.    Contractor Liability. Tenant assumes the responsibility and liability for
any and all injuries or death of any or all persons, including Tenant’s
contractors and subcontractors, and their respective employees, and for any and
all damages to property caused by, or resulting from or arising out of any act
or omission on the part of Tenant in connection with the Fourth Expansion
Premises Work. Tenant’s contractors or subcontractors, in the prosecution of the
Fourth Expansion Premises Work, and with respect to such work, agree to
indemnify and save free and harmless Landlord from and against all losses and/or
expenses, including reasonable legal fees and expenses which they may suffer or
pay as the result of claims or lawsuits due to, because of, or arising out of
any and all such injuries or death and/or damage, whether real or alleged; and
Tenant and Tenant’s contractors and/or subcontractors or their respective
insurance companies shall assume and defend at their own expense all such claims
or lawsuits. Tenant agrees to insure this assumed liability in its policy of
Broad Form Commercial General Liability insurance and the certificate of
insurance or copy of the policy that Tenant will present to Landlord shall so
indicate such contractual coverage.
14.    Coordination. The Fourth Expansion Premises Work shall be coordinated
with any other work being performed by Landlord and other tenants in the
Building so that the Fourth Expansion Premises Work will not unreasonably
interfere with or delay the completion of any other construction work in the
Building.
15.    Loads. No item shall be mounted on or hung from the interior or exterior
of the Building by Tenant without Landlord’s prior written approval, such
approval not to be unreasonably withheld, conditioned, or delayed if mounted
inside the Fourth Expansion Premises. If Tenant desires to mount or hang
anything, Tenant shall notify Landlord of the loads involved and shall pay all
costs involved (subject to application of the Construction Allowance as
permitted by this Exhibit B).
16.    Ducts. Tenant shall permit Landlord or its agent to install, maintain,
repair and replace in the ceiling space and/or under the concrete slab, adjacent
to demising partitions and free standing columns, electrical, water or other
lines and/or ducts that may be required to serve the common areas or others in
the Building.
17.    Contractor Responsibilities. As between Landlord and Tenant, it shall be
Tenant’s responsibility to cause each of Tenant’s contractors and subcontractors
to:
(a)    Maintain continuous protection of any premises adjacent to the Fourth
Expansion Premises in such a manner (including the use of lights, guardrails,
barricades and dust-proof partitions where required) as to prevent any damage to
the Building or any adjacent premises by reason of the performance of the Fourth
Expansion Premises Work.
(b)    Secure all parts of the Fourth Expansion Premises Work against accident,
storm, and any other hazard. However, no barricades or other protective device
shall extend more than two (2) feet beyond the Fourth Expansion Premises. In
addition to the foregoing, Tenant’s


Page 13



--------------------------------------------------------------------------------




barricade or other protective device, if any, shall be attractive in appearance,
shall extend across the frontage and full height of the Fourth Expansion
Premises and shall be of materials approved by Landlord, such approval not to be
unreasonably withheld, conditioned, or delayed.
(c)    Comply strictly with the Rules and Regulations and Procedures set forth
in Exhibit B Schedule I, and Tenant agrees to be responsible for any violations
thereof. Remove and dispose of, at Tenant’s sole cost and expense, at least
daily and more frequently as Landlord may reasonably direct, all debris and
rubbish caused by or resulting from the Fourth Expansion Premises Work, and upon
completion, to remove all temporary structures, surplus materials, debris and
rubbish of whatever kind remaining on any part of the Building or in proximity
thereto which was brought in or created in the performance of the Fourth
Expansion Premises Work (including stocking refuse). If at any time Tenant’s
contractors and subcontractors shall neglect, refuse or fail to remove any
debris, rubbish, surplus materials, or temporary structures in accordance with
this paragraph, Landlord at its sole option may remove the same at Tenant’s
expense without prior notice.
(d)    Use only the Fourth Expansion Premises for the performance of the Fourth
Expansion Premises Work. Entry into areas unrelated to the performance of the
Fourth Expansion Premises Work is prohibited.
(e)    Warrants that the work done by it will be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof, except for those inherent in the quality of the
Fourth Expansion Premises Work that the Final Construction Drawings require or
permit. Tenant shall also require that any such contractors and subcontractors
shall be responsible for the replacement or repair without charge for any and
all work done or furnished by or through such contractors or subcontractors
which becomes defective within one (1) year after completion; provided, however,
Tenant shall not be in default if Tenant elects to perform the required
replacement or repair. The contractor’s warranty may exclude remedy for damage
or defect caused by abuse, alterations to the Fourth Expansion Premises Work not
executed by the contractor, improper or insufficient maintenance, improper
operation, or normal wear and tear and normal usage. Replacement or repair of
such work shall include, without charge, all expenses and damages in connection
with such removal, replacement, or repair of all or any part of such work, or
any part of the Building which may have been damaged or disturbed thereby. All
warranties or guarantees in connection with the Fourth Expansion Premises Work
(to the extent such warranties or guarantees are for items which are to remain
the property of Landlord following the expiration of the term of the Lease or
earlier termination of the Lease) shall be contained in the contract or
subcontract, which shall provide that said guarantees or warranties either shall
be issued in the name of Tenant and Landlord, or shall be transferable to Tenant
and Landlord. Tenant covenants to give to Landlord any commercially reasonable
assignment or other assurance necessary to provide a right of direct
enforcement.




Page 14



--------------------------------------------------------------------------------





EXHIBIT “B”
SCHEDULE I
The following are rules and procedures to be followed by contractors when
working in or around the Fourth Expansion Premises or Building:
1.    Provide a trash can with a lid to dispose of lunches and food. Trash must
not be allowed to accrue in the open lease spaces. This is to avoid fire and
rodent hazards.
2.    Access into spaces under construction must be limited to one door. If an
unfinished lease space has two doors, one must be locked. Passage can occur
through the door most convenient to the freight elevator and should have a
temporary foot mat.
3.    No access to the Building’s interior lobby or corridors will be permitted
at any time.
4.    All unused entry doors to vacant areas must be closed at all times and
locked.
5.    Construction employees must conduct themselves as mature gentlemen and
ladies when working in tenant occupied spaces and all public spaces.
6.    Loud radios are prohibited in all work areas.
7.    Noisy operations such as chopping, etc. are to be done after hours, unless
prior consent is given.
8.    All work performed outside of normal working hours must be coordinated
with the Building manager for security reasons. No one will be allowed access
without prior permission.
9.    Every effort must be made to avoid unreasonable disturbance of any other
tenant’s normal business operations. Punch list corrections must be performed
only with the Tenant’s permission, in advance. If an operation underway is
unreasonably disturbing a tenant of the Building, it must be discontinued
immediately and performed outside of normal business hours.




15

